Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
           This action is in response to the communication filed on 5/20/2021. 
Claims 1-4 and 6-16 are allowed. 
                            
    Allowable Subject Matter
Claims 1-4 and 6-16 are allowed. 
                        
				Examiner Notes 
Prior art of record and Reason for allowance same as in NOA dated 8/25/2021 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with the applicant’s representative, Mr Martin Moynihan on 11/8/2021.  


CLAIM LISTING

This listing of claims will replace all prior versions, and listings, of claims in the application:

1.	(Currently Amended) A computing device comprising:
a network element configured for receiving messages sent over a network from a control facility;
a reduced instruction set computer processing circuitry comprising a central processing unit (CPU) configured to receive said messages from said network element, and a secure hardware-implemented module;
wherein said secure hardware-implemented module of said computing device is adapted to verify that a signed Public Key Interface (PKI) message is encoded in the messages received by said CPU and sent from said control facility, at a plurality of sequential intervals and is further adapted to switch the CPU from an operational state to a safe state when the CPU is in operational state and a receipt of the signed PKI message is not verified by said secure hardware-implemented module, in one of the sequential intervals, and to prevent switching of the CPU from the safe state to the operational state when the CPU is in safe state and a receipt of the signed PKI message is not verified by said secure hardware-implemented module, in one of the sequential intervals; and
wherein in the operational state the CPU accesses a memory address space in the processing circuitry for executing software-based commands, and wherein in the safe 
wherein the secure hardware-implemented module detects the PKI signed message in a specified address range in a CPU register.

2.	(Original) The computing device of claim 1, wherein the reduced instruction set computer comprises open-source instruction set architecture.

3.	(Currently Amended)  The computing device of claim 2, wherein the reduced instruction set computer comprises the Reduced Instruction Set Computer Five (RISC-V) instruction set architecture.

4.	(Original) The computing device of claim 1, wherein the processing circuitry runs the at least one computing device in a virtualized mode.

5.	(Cancelled).

6.	(Original) The computing device of claim 1, wherein the secure hardware implemented module is configured to receive instructions from the control facility via the network when in the safe state.

7.	(Currently Amended)  The computing device of claim 1, wherein the signed PKI 

8.	(Currently Amended) A method comprising:
(a)	connecting a computing device to a control facility via a network, wherein the computing device comprises a network element configured for receiving messages sent over the network from the control facility, a reduced instruction set computer processing circuitry comprising a central processing unit (CPU) and a secure hardware-implemented module, and the CPU comprises an operational state, in which the CPU accesses a memory address space in the processing circuitry for executing software-based commands, and a safe state, in which the CPU is prevented from executing the software-based commands while access to the memory address space is retained; 
(b)	verifying by the secure hardware-implemented module of the computing device whether a signed Public Key Interface (PKI) 
(c)	if the secure hardware-implemented module verifies that the signed PKI 
(i)	if the CPU is in the operational state, maintaining the computing device in the operational state, and repeating step (b);
(ii)	if the CPU is in the safe state, causing the computing device, by the secure hardware-implemented module, to switch from the safe state into the operational state, and repeating step (b);
signed PKI 
(i)	if the CPU is in the operational state, causing the CPU, by the secure hardware-implemented module, to switch from the operational state to the safe state,
(ii)	if the CPU is in the safe state, maintaining the CPU in the safe state and preventing the CPU, by said secure hardware-implemented module from switching from the safe state to the operational state;
 	wherein the PKI signed message is in a specified address range in a CPU register.
 
9.	(Original) The method of claim 8, wherein the reduced instruction set computer comprises open-source instruction set architecture.

10.	(Currently Amended)  The method of claim 8, wherein the reduced instruction set computer comprises the Reduced Instruction Set Computer Five (RISC-V)  instruction set architecture.

11.	(Original) The method of claim 8, further comprising running the at least one computing device in a virtualized mode.



13.	(Currently Amended)  The method of claim 8, wherein step (b) comprises detecting the signed PKI 

14.	(Currently Amended)  The method of claim 8, wherein the signed PKI 

15.	(Currently Amended)  The computing device of claim 1, wherein the signed PKI 

16.	(Currently Amended)  The method of claim 8, wherein the signed PKI 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIRAL S LAKHIA whose telephone number is (571)270-3363.  The examiner can normally be reached on 8 am - 6 pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VIRAL S LAKHIA/Examiner, Art Unit 2431